NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAR 19 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    17-10160

                Plaintiff-Appellee,              D.C. No. 2:14-cr-01518-SRB

 v.
                                                 MEMORANDUM*
JERRY DANNY HANKS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jerry Danny Hanks appeals from the revocation of supervised release and

the 8-month sentence and 28-month term of supervised release imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Hanks’s

counsel has filed a brief stating that there are no grounds for relief, along with a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Hanks the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  17-10160